Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENTS
Claims 1, 3, 4, 8, 10, 24, 30-31, 34, 36, 38, 42-44 are pending and under consideration. The amendment filed on 11/16/2020 has been entered. The rejection of record dated 05/15/2020 has been entered. Applicant’ arguments filed on 08/14/2020 are persuasive.
EXAMINER'S AMENDMENT
Rewrite claims as follows:
3.     A method of delivering a therapeutic agent to a central nervous system (CNS) cell of a mammal, wherein the mammal exhibits Spinocerebellar Ataxia Type 1 (SCA1) disease, comprising directly injecting to the mammal’s deep cerebella nuclei a recombinant adeno-associated virus (rAAV) particle comprising a nucleic acid encoding an AAV1 capsid protein and a nucleic acid encoding miRNA ataxin type 1 (Atxn1) inserted between a pair of AAV2 inverted terminal repeats in a manner effective to infect the CNS cell of the mammal such that the CNS cell expresses the therapeutic agent in the mammal, and wherein the therapeutic agent is the nucleic acid encoding the miRNA Atxn1, and wherein the rAAV particle comprises the nucleotide sequence as set forth in SEQ ID NO: 14 and the CNS cell is a cerebellar Purkinje cell or deep cerebella nuclei. 
4.     A method of treating Spinocerebellar Ataxia Type 1 (SCA1) disease in a mammal, wherein the mammal exhibits Spinocerebellar Ataxia Type 1 (SCA1) disease, comprising directly injecting to the mammal’s deep cerebella nuclei a recombinant adeno-associated virus (rAAV) particle comprising a nucleic acid encoding an AAV1 capsid protein and a nucleic acid encoding miRNA ataxin type 1 (Atxn1) inserted between a pair of AAV2 inverted terminal repeats in a manner effective to infect a central nervous system (CNS) cell of the mammal such 
44.	The method of claim 4, wherein the Atxn1 mRNA level is reduced by at least 10% in the cerebellum, deep cerebella nuclei, brain stem (BS), and /or thalamus.
Conclusion
Claims 24, 34.  Cancel.
Claims 1, 3-4, 8, 10, 30-31, 36, 38, 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The art does not teach directly injection into a mammal’s deep cerebella nuclei a rAAV particle as set forth in SEQ ID NO: 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632